Title: To Thomas Jefferson from John Cockle, 10 March 1808
From: Cockle, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     March 10th. 1808
                  
                  I crave your reference to the annex’d Copy of my last respects to you of the 9th Ulto to which I have not been honor’d with a reply.   I have only to repeat the same anxiety & to request your Excellency will under the Circumstances of the case, give it Consideration— 
                  With Sentiments of perfect Respect, I remain Sir your Ob Hble Sevt
                  
                     Jno Cockle 
                     
                  
               